Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 9,123,936) in view of Brown (US 10,581,106).
Claim 1:	Hayashi et al. in Figures 1-4 disclose an electrochemical reaction unit (1) comprising: 
a unit cell (2) including an electrolyte layer (32) and further including a cathode (33) and an anode (31) that face each other in a first direction with the electrolyte layer (32) therebetween; 
a cathode-side member (43) having a cathode chamber hole that forms a cathode chamber to which the cathode (33) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction, a cathode-side gas supply channel hole (17) that forms a cathode-side gas supply channel (105) through which gas to be supplied to the cathode chamber flows, a cathode-side gas discharge channel hole (18) that forms a cathode-side gas discharge channel (106) through which gas discharged from the cathode chamber flows, at least one cathode-side supply communication channel (105) that is in communication with the cathode-side gas supply channel hole (17) and has an opening at the first inner circumferential surface of the cathode chamber hole, and at least one cathode-side discharge communication channel (106) that is in communication with the cathode-side gas discharge channel hole (18) and has an opening at the second inner circumferential surface of the cathode chamber hole (see e.g., Figure 3); and 

wherein, in a contour of the cathode chamber hole as viewed in the first direction (see Figure 3) , a portion defined by the first inner circumferential surface includes a first straight portion, and a portion defined by the second inner circumferential surface includes a second straight portion (col. 12: 53-col. 18: 32). See also entire document.
Hayashi et al. do not disclose that the electrochemical reaction unit satisfies at least one of a first condition and a second condition.
Brown in Figures 1-6 discloses an electrochemical reaction unit satisfies at least one of a first condition and a second condition.
Note that Brown discloses that the anode interconnect structure and the cathode interconnect structure are configured to allow parallel flow of air and fuel across a plane of the interconnect while the manifolds opening for both the anode interconnect structure and the cathode interconnect structure in a cross-flow orientation (col. 2: 37-
Again, Brown (see Figure 6, reproduced below) discloses an electrochemical reaction unit satisfies at least one of a first condition and a second condition,
the first condition (see e.g. Figure 1, reproduced below) being that  when the electrochemical reaction unit is viewed in the first direction, a distance Lsi between a first point and a second point in a direction parallel to the first straight portion is shorter than a distance Lmi between the second point and a third point in the direction parallel to the first straight portion, the first point being the midpoint between opposite end points of a cathode-side supply opening group including the opening of the at least one cathode-side supply communication channel at the first inner circumferential surface, the second point being the midpoint between opposite end points of an anode-side supply opening group including the opening of the at least one anode-side supply communication channel at the third inner circumferential surface, the third point being the centroid of the cathode-side gas supply channel hole, 

    PNG
    media_image1.png
    580
    671
    media_image1.png
    Greyscale

the second condition being that, when the electrochemical reaction unit is viewed in the first direction, a distance Lso between the second point and a fourth point in a direction parallel to the second straight portion is shorter than a distance Lmo between the second point and a fifth point in the direction parallel to the second straight portion, the fourth point being the midpoint between opposite end points of a cathode-side discharge opening group including the opening of the at least one cathode-side discharge communication channel at the second inner circumferential 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the interconnectors of Hayashi et al. with the interconnectors of Brown.
One having ordinary skill in the art would have been motivated to make the substitution to provided improved interconnects that would have enhanced the flow of fuel and air through the fuel cell structure, provided sealing structures around any manifold opening or other passageway where air- and fuel flow must be tightly controlled or prevented, and manufactured relatively easily (col. 2: 22-33).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein the Hayashi et al. combination further discloses an electrochemical reaction unit that satisfies both the first condition and the second condition. 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the Hayashi et al. combination, in particular, Brown (see Figure 1, reproduced below) further discloses that the electrochemical reaction unit satisfies at least one of a third condition and a fourth condition, the third condition (shown in red) being that, when the electrochemical reaction unit is viewed in the first direction, the angle between a first virtual line connecting the first point to the third point and a second virtual line connecting the second point to the third point is 10o or less, the fourth condition (shown in green) being that, when the electrochemical reaction unit is viewed in the o or less.

    PNG
    media_image2.png
    580
    671
    media_image2.png
    Greyscale




Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the Hayashi et al. combination further discloses that the electrochemical reaction unit satisfies both the third condition and the fourth condition. 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the Hayashi et al. combination further discloses that the unit cell (2) is a fuel cell unit cell (a solid oxide fuel cell). 
Claim 6:	The rejection of claim 6 is as set for the above in claim 1 wherein the Hayashi et al. combination further discloses an electrochemical reaction cell stack (3) comprising a plurality of electrochemical reaction units (2) arranged in the first direction, wherein at least one of the plurality of electrochemical reaction units is the electrochemical reaction unit according to claim 1 set forth above.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729